157 U.S. 427 (1895)
LUTCHER
v.
UNITED STATES.
No. 271.
Supreme Court of United States.
Submitted April 5, 1895.
Decided April 8, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF TEXAS.
*428 Mr. J.L. Bradford for plaintiffs in error.
Mr. Solicitor General for defendants in error.
THE CHIEF JUSTICE:
This was an action brought by the United States in the Circuit Court of the United States for the Eastern District of Texas against the firm of Lutcher & Moore of that district, doing a milling and manufacturing business at Orange, Texas, to recover damages for cutting, carrying away, and converting to their own use certain timber, the property of the United States. Judgment was rendered in favor of the United States March 11, 1891. April 3, 1891, a writ of error was allowed from the Circuit Court of Appeals for the Fifth Circuit. The record does not disclose what proceedings were had thereon in that court. July 2, 1891, a writ of error from this court was sued out and filed, the bond thereon being approved and the citation signed July 10, 1891. The petition for the allowance of the writ states that the Circuit Court of Appeals refused to allow the cause to be docketed and the transcript of record to be filed therein, on the ground that the cause should have been taken to this court and not to that court. But the last clause of section six of the Judiciary Act of March 3, 1891, refers to the Circuit Court of Appeals and not to the Circuit Court, and this writ of error is to the Circuit Court and not to the Circuit Court of Appeals, and does not, therefore, reach the proceedings in the latter court. We perceive no ground on which this court has jurisdiction to review the judgment of the Circuit Court on this writ, and, moreover, it was brought too late. Cincinnati Safe and Lock Co. v. Grand Rapids Deposit Co., 146 U.S. 54. Either objection is fatal.
Writ of error dismissed.